Filed 5/22/15 Marriage of Meccia CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


In re Marriage of CAMILLA and FRANK                                  B256388
MECCIA.
                                                                     (Los Angeles County Super. Ct.
                                                                      No. ED017554)

CAMILLA M. MECCIA,

         Appellant,

         v.

FRANK A. MECCIA,

         Respondent.



         APPEAL from an order of the Superior Court of Los Angeles County, Dianna
Gould-Saltman, Judge. Affirmed.
         Law Office of M.C. Bruce and M.C. Bruce for Appellant.
         Law Offices of Paul Taylor Smith and Paul Taylor Smith for Respondent.
                                             ____________________
         On June 5, 2000, the family law court filed an intended decision in the marital
dissolution proceeding involving petitioner Camilla M. Meccia (wife) and respondent
Frank A. Meccia (husband). Division of community property was ordered. The court
reserved jurisdiction over spousal support. Counsel for wife was ordered to prepare,
serve, and file a judgment within 10 days of receipt of the notice of intended decision, but
did not do so.
         Almost 14 years passed without entry of a judgment. On January 24, 2014, the
following events took place. Husband filed a judgment of dissolution. Counsel for both
husband and wife signed the judgment with the notation, “approved as to form and
content.” The family law court signed the judgment. Notice of entry of judgment was
filed and served on counsel for both parties.
         On February 10, 2014, wife filed a notice of intention of a motion to vacate the
judgment.1 On February 20, 2014, wife filed a motion to vacate the January 24, 2014
judgment pursuant to Code of Civil Procedure section 663.2 The motion was supported
by various declarations, letters, and other documents. According to the Los Angeles
Superior Court case summary included in the record on appeal, on February 26, 2014,
wife filed a “First Amended Notice Of Motion & Motion For Relief From Judgment.”
This document is not included in the record on appeal designated by wife.
         On March 10, 2014, husband filed a combined motion in opposition to the motion
to vacate and motion for relief from default under section 473. No motion for relief
under section 473 is included in the appellate record. A hearing was held on March 24,
2014. Wife’s motion to vacate the judgment was denied.

         1
         This notice was not included in the original record on appeal. After oral
argument and submission of the cause on appeal, we granted wife’s belated motion to
augment the record with the notice. We note that wife also failed to include husband’s
opposition to the motion to vacate the judgment, requiring husband to move to augment
the record. Although husband has perfected the record as to his opposition, we
disapprove of the failure to present a complete record on appeal.

         2 All   statutory references are to the Code of Civil Procedure, unless otherwise
noted.

                                                 2
       Wife filed a notice of appeal on April 23, 2014, from the denial of the motion to
vacate the judgment. We affirm.


                                       DISCUSSION


       Wife contends the trial court abused its discretion in denying her motion to vacate
the judgment. Wife argues as follows: (1) the court abused its discretion because it did
not examine the issues inadequately covered in the intended decision issued 14 years
earlier; and (2) the court abused its discretion by not specifically determining her right to
division of husband’s Public Employee Retirement System pension.
       Husband urges this court to affirm on various grounds, including that the record on
appeal is insufficient to affirmatively establish error because it does not include the
operative motion to vacate the judgment. Wife did not file a reply brief challenging
husband’s argument. We agree wife has not provided a record sufficient to demonstrate
reversible error on appeal.
       According to the case summary contained in the clerk’s transcript on appeal, wife
filed her motion to vacate the judgment on February 20, 2014. However, on February 26,
2014, wife filed her “First Amended Notice of Motion & Motion For Relief from
Default.” This amended motion is not contained in the record on appeal. The trial court
stated at the hearing on the motion to vacate that its tentative decision was to deny wife’s
motion. Counsel for wife responded, “Okay,” but did not make any argument on the
amended motion suggesting its basis. The court’s minute order denying wife’s motion
states that “[t]he tentative ruling thus becomes the final ruling of the Court.”
       This appeal is resolved by two settled rules. First, it is an appellant’s burden to
present a complete record on appeal, and in the absence of a complete record, the
reviewing court presumes the judgment is correct. (Stasz v. Eisenberg (2010) 190
Cal. App. 4th 1032, 1039; Osgood v. Landon (2005) 127 Cal. App. 4th 425, 435; Uniroyal
Chemical Co. v. American Vanguard Corp. (1988) 203 Cal. App. 3d 285, 302.) Second,
we review a trial court’s ruling on a motion to vacate the judgment for abuse of

                                              3
discretion. (Philippine Export & Foreign Loan Guarantee Corp. v. Chuidian (1990) 218
Cal. App. 3d 1058, 1077; In re Marriage of Wipson (1980) 113 Cal. App. 3d 136, 141.)
       Application of these two principles to this appeal compels affirmance of the trial
court’s order denying wife’s motion to vacate the judgment. By presenting a record
without her amended motion to vacate the judgment, wife leaves this court with no hint
as to the motion’s contents and grounds. Under these circumstances, we must presume
the judgment is correct. As a corollary to the first rule, we conclude wife has not
demonstrated an abuse of discretion in denial of the amended motion, because that
motion is not before this court.
       In any event, and in the interest of putting this matter entirely to rest, we have
reviewed wife’s initial motion to vacate the judgment. Our review reveals no grounds for
finding an abuse of discretion in the trial court’s denial of the motion. Wife failed to file
a judgment for almost 14 years after being ordered to do so. When husband finally
submitted a proposed judgment, counsel for wife signed and approved the document.
Wife’s initial motion to vacate the judgment was defective—it did not ask the court to
vacate and enter a new judgment—it sought additional litigation of issues wife thought
remained unresolved. This is not a basis for vacating the judgment. (Payne v. Rader
(2008) 167 Cal. App. 4th 1569, 1575; Forman v. Knapp Press (1985) 173 Cal. App. 3d 200,
203.) The trial court was under no obligation, 14 years after judgment should have been
entered by wife, to vacate the judgment submitted by husband and agreed to by wife’s
counsel.




                                              4
                                       DISPOSITION


      The order denying the motion to vacate is affirmed. Costs on appeal are awarded
to respondent Frank Meccia.




             KRIEGLER, J.


We concur:




             TURNER, P. J.




             GOODMAN, J.*




      * Judge of the Los Angeles County Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.

                                          5